DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite:
wherein the fore spacer is in a single uniform piece that directly connects the cover glass and the absorber to each other for achieving a desired first distance between the cover glass and the absorber without an aid of frame and support elements, and 

wherein the element further comprises a back thermoplastic space in a single uniform piece that directly connects a back insulation part and the absorber to each other for achieving a second desired distance and back sealed space between the insulation part and the absorber without the aid of frame and support elements

	If the claim limitations are not read as product-by-process claim limitations, then it is not clear what constitutes the claimed “support elements”.  According to the specification, the support elements (194) of the frame (192) are used to support the element 100 (element 100 includes cover glass and absorber; see para. 27 of the pgpub) (pgpub, para. 91).  However, the sealings (140, 180) also support the element 100 because they help carry the weight of the absorber, i.e., space the absorber from the glass pieces (110, 160) (see para. 68 and 82 of the pgpub).  Therefore, contrary to what is being claimed, all the embodiments have support elements that aid in achieving the claimed first and second distances.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz (DE 2721964 A1) in view of Dimroth (US 20090126794 A1), and Rostami (US 20120234313 A1).
Regarding claim 1, Platz discloses a solar thermal absorber element comprising 
a cover glass (2, Fig. 1), 
a direct-flow absorber (4), 
a fore spacer (temperature resistant adhesive 18), 
a fore sealed space (20), and 
a first low thermal conductive gas filling up the fore sealed space (air, see English translation in lines 100-101; note: a sealed air space acts as an insulator, similar to how home 
wherein the direct-flow absorber comprises at least one heat transport tube (8) inside a structure of the direct-flow absorber, 
wherein the fore spacer (18) is in a single uniform piece (it is an adhesive; therefore, it is uniform) that directly connects the cover glass and the absorber to each other (see Fig. 1) for achieving a desired first distance between the cover glass and the absorber without an aid of support elements (the limitation, “without an aid of support elements”, is examined to mean that there are no support elements adjacent the exterior frame 14, and where the support elements are used to space the absorber from the glass pieces 110, 160; see also the 112 2nd para. rejection above), and so that the fore sealed space is surrounded by the cover glass, the absorber, and the fore spacer (Fig. 1) (note: Applicant appears to argue in his remarks filed on 2/28/022 that the fore thermoplastic spacer is a product-by-process claim limitation; if so, the spacer 18 of Platz, as modified by Dimroth below, is substantially similar to the claimed fore thermoplastic spacer; see MPEP 2113- product-by-process claims), 
wherein the element further comprises a back spacer (18) in a single uniform piece that directly connects2Docket No. 7744-0114 Appln. No. 15/174,388a back insulation part (6) and the absorber to each other (see Fig. 1) for achieving a second desired distance and a back sealed space (22) between the insulation part and the absorber without the aid of support elements (see comments above concerning the limitation, “without an aid of support elements), and so that the insulation part, the absorber, and the back spacer surround a back sealed space (22) filled up with a second low thermal conductive gas (English translation, lines 100-101) (note: Applicant appears to argue in his remarks filed on 2/28/022 that the back thermoplastic spacer is a product-by-process claim limitation; if so, the spacer 18 of Platz, as modified by Dimroth, is substantially similar to the claimed back thermoplastic spacer; see MPEP 2113),

Platz fails to disclose: 
wherein the fore and back spacers are made of thermoplastic (Platz does not disclose the composition of the spacers other than that they are an adhesive material); and 
wherein the first and second distances are achieved without the aid of a frame.  

Dimroth teaches a photovoltaic concentrator that uses a thermoplastic adhesive for securing the components together and creating a seal (see claim 60 and abstract).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the fore and back spacers are made of thermoplastic adhesive.  The modification is merely a simple substitution of one kind of sealing adhesive for another known kind of sealing adhesive, and the substitution would lead to predictable results (e.g., gluing parts together thereby creating a seal).  Moreover, thermoplastic adhesives are easy to work with, easy to apply, and fast-setting.  
 
Platz discloses wherein the first and second distances are achieved with the aid of a frame (14), and not without the aid of the frame, as recited in the claim. The frame (14) serves to bind the two glass panes (2, 6) together.  Rostami teaches a solar collector where no frame is used to bind the two glass panes (2, 3; Fig. 3) together.  Instead, a secondary bonding agent (11) is used to bind the glass panes (para. 61).  The secondary bonding agent also insulates the solar collector (para. 70) and seals the solar collector (para. 71).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the frame (Platz, 14) is replaced with a bonding agent to bond, insulate, and seal the solar collector.  The modification would help retain the heat within the solar collector, and would prevent the low conductive gas from escaping the solar collector.


Regarding claim 2, Platz discloses a back secondary spacer (16, Fig. 1), which is attached to the back thermoplastic spacer and between the insulation part and the absorber, wherein the back secondary spacer protects the back spacer (protects from the stresses caused by the relative movement of the absorber, insulation and frame) and carries a weight of the absorber (weight of absorber is directed downward and onto the back secondary spacer).
Regarding claim 3, Platz discloses wherein the insulation part is a glass (English translation, line 83).
Regarding claim 5, Platz fails to disclose wherein the second low thermal conductive gas is an argon gas.  However, Rostami discloses wherein the second low thermal conductive gas is an argon gas (para. 56).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the second low thermal conductive gas is an argon gas since argon is “a protective gas for preventing the formation of condensation in the solar collector” (Rostami, para. 56).
Regarding claim 6, modified Platz discloses (see rejection of claim 1 for citations unless otherwise noted) a solar thermal collector comprising an absorber element of claim 1, which comprises a cover glass, a direct-flow absorber, a fore thermoplastic spacer, a fore sealed space, and a first low thermal conductive gas filling up the fore sealed space, wherein the direct-flow absorber comprises at least one heat transport tube inside a structure of the direct-flow absorber, wherein the fore thermoplastic spacer is in a single uniform piece that directly connects the cover glass and the absorber to each other and for achieving a desired first distance between the cover glass and the absorber without an aid of frame and support elements, so that the fore sealed space is surrounded by the cover glass, the absorber, and the fore thermoplastic spacer, a back insulation part, and a back thermoplastic spacer in a single uniform piece that directly connects the insulation part and the absorber to each other for achieving a desired a second distance between the insulation part and the absorber without the aid of frame and support elements so that the insulation part, the absorber, and the back thermoplastic spacer form the back sealed space filled up with a second low thermal conductive gas
Regarding claim 7, modified Platz discloses (see rejection of claim 1 for citations unless otherwise stated) method for manufacturing a solar thermal absorber element of claim 1, comprising steps of attaching, by the fore thermoplastic spacer, the cover glass and the direct-flow absorber to each 4Docket No. 3502-1532oAppln. No. 15/174,388ther and causing a first distance between the cover glass and the absorber without an aid of frame and support elements (the term “support elements” is examined to mean a support element adjacent an exterior frame, and where the support element is used to space the absorber from the cover glass and the back insulation), so that the cover glass, the absorber, and the fore thermoplastic spacer surround the fore sealed space, filling up the fore space with the first low thermal conductive gas, attaching, by the back thermoplastic spacer, the back insulation part and the absorber to each other and causing a second distance and a back sealed space between the insulation part and the absorber without the aid of frame and support elements so that the insulation part, the absorber, and the back thermoplastic spacer surround the back sealed space, and filling up the back space with the second low thermal conductive gas.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz (DE 2721964 A1) in view of Dimroth (US 20090126794 A1), and Rostami (US 20120234313 A1), as applied to claim 1, and further in view of Woodman (US 4153753 A).
Regarding claim 4, Platz fails to disclose wherein the absorber is a roll-bond absorber that comprises a highly selective vacuum coating on its fore surface, which absorbs light. However, Woodman teaches a roll-bond absorber (col. 5, lines 20-27) and a highly selective vacuum coating, which absorbs light (col. 1, lines.15-22). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the absorber is a roll-bond absorber that comprises a highly selective vacuum coating on its fore surface, which absorbs light.  Incorporating a selective surface improves solar collection while reducing solar emissions. Using a roll bond process is an effective way of incorporating a selective surface onto an absorber sheet and is also an effective method of making an absorber sheet.


Response to Arguments
Applicant asserts:
Regarding the possible use of a secondary sealing (140 and 180), Applicant emphasizes that the specification discloses an embodiment wherein the space/distance is achieved first without the use of any secondary sealing, and only then, once the space/distance is achieved by the TPS, is any secondary sealing added. In particular, the specification discloses, "The formations of the sealings 140, 180 may be made at the same time or successive production steps in accordance with the TPS technology." Page 8, lines 13-14. 

Disclosing the achieving of the space/distance in the alternative ways in this manner, one with and one without the secondary sealing, provide sufficient support for Applicant to claim, as it does, that achieving the space/distance must be "without" any support elements. MPEP 2173.05(i) (stating, "If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims."). 

Applicant explicitly excludes from the scope of the claim achieving the space with the use of the secondary sealing, and this is fully supported by the specification for purposes of the written description requirement because the specification discloses an embodiment wherein the desired distance is first achieved and only then is any secondary sealing added. Even assuming that, upon this later addition of secondary sealing, the secondary sealing carries some weight of the cover, it is still the case that the desired distance was achieved without the secondary sealing.





Examiner’s response:
Applicant appears to describe a feature of the invention by explaining the method of manufacturing the invention.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” See MPEP 2113.  Therefore, the spacers 18 of Platz, as modified by Rostami, reads on the fore thermoplastic spacer and back thermoplastic spacer because the modified spacers 18 are substantially similar to the claimed spacers.  

Applicant asserts:
If a skilled person modifies Platz’s solar collector on the grounds of the findings of Dimroth, a resulted modification comprises metal spacer 16 between cover and absorption plates 2, 4 and between absorption and shielding plate 4, 6, because Dimroth clearly teaches how compounds 4a, 4b are arranged between spacer-operating frame 3 and plates 1,2, which correspond with Platz's plates 2, 4, 6. Additionally, the resulted modification must comprise compounds 5a, 5b that fill the remaining spaces between metal spacers 16 and plates 2, 4, 6 as the below figure presents.


Examiner’s response:
The Examiner respectfully disagrees.  Platz discloses an adhesive 18, but does not disclose the type of adhesive.  Dimroth teaches a suitable thermoplastic adhesive that can be used in a solar collector.  Therefore, the modification is merely a simple substitution of one type of adhesive for another.    





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762